t c memo united_states tax_court michael rosendale and tamara d rosendale petitioners v commissioner of internal revenue respondent docket no 7710-17l filed date glen e frost kaitlyn a loughner and robert b hamilton for petitioners elizabeth c mourges and nancy m gilmore for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6330 of the determinations by the internal 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold three notices of intent to levy the irs served the levy notices to assist in collecting from petitioners unpaid in- come tax_liabilities for tax years and as well as unpaid trust fund recovery penalties tfrps that it had assessed against petitioner hus- band for eight calendar quarters during respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection actions was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including the attached affidavits and exhibits see rule b petitioners resid- ed in maryland when they filed their petition petitioners filed delinquent income_tax returns for and and a timely income_tax return for they did not pay the tax shown as due on any of these returns on date in an effort to collect these un- paid liabilities the irs sent petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing for and on date the irs sent petitioners a separate letter for petitioners’ aggregate unpaid income_tax liabilities for these years exceed dollar_figure petitioner husband was the sole owner of properties llc d b a rosendale realty realty a maryland business that encountered financial diffi- culties it became delinquent in its employment_tax liabilities for the eight calen- dar quarters in question the irs assessed tfrps against petitioner husband un- der sec_6672 having determined that he was a responsible_person required to collect account for and pay over the withheld employment_taxes on date the irs sent petitioner husband a letter in an effort to collect these unpaid tfrps the aggregate amount of which exceeds dollar_figure petitioners timely requested cdp hearings in each request they checked the boxes installment_agreement offer_in_compromise and i cannot pay balance in letters attached to two of their hearing requests they also requested penalty abatement they did not indicate an intention to challenge their under- lying liability for any year or quarter in question after receiving petitioners’ case a settlement officer so from the irs ap- peals office confirmed that the tax_liabilities and penalties had been properly as- sessed and that all other requirements of applicable law and administrative proced- ure had been met the so scheduled a telephone cdp hearing and informed peti- tioners that in order for her to consider a collection alternative they needed to supply a completed form 433-a collection information statement for wage earners and self-employed individuals and proof that they were current on all estimated_tax payments before the hearing petitioners submitted a form 433-a which showed monthly income of dollar_figure and monthly expenses of dollar_figure petitioners also submitted copies of amended returns for and and evidence that they had made estimated_tax payments of dollar_figure for the cdp hearing was held on date petitioners’ counsel re- quested that their accounts be placed into currently not collectible cnc status the so asked for additional information about certain expenses petitioners had reported on the form 433-a including monthly payments of dollar_figure toward an outstanding balance on an american express credit card and monthly payments on a dollar_figure loan encumbering four vacant lots owned by realty the so investi- gated the status of the and amended returns and determined that the irs had not processed them petitioners subsequently provided some of the requested information ex- plaining that the american express balance reflected various realty-related ex- penses that petitioners had charged to their credit card with regard to the loan payments the so determined that the outstanding balance on the loan encumber- ing the vacant lots exceeded the lots’ fair_market_value she concluded that neither the american express payments nor the loan repayments were necessary living_expenses for purposes of determining petitioners’ entitlement to a collection alternative she proposed that petitioners sell the vacant lots to free up funds to pay their tax_liabilities but they declined to do this petitioners submitted additional information regarding their housing and ve- hicle costs they explained that their current rent was artificially low because they were residing with relatives they contended that they should instead be allowed the local standard amount for housing which was higher they contended that the so had miscalculated their vehicle expense by not allowing depreciation in addi- tion to vehicle operating costs the so rejected both arguments determining that petitioners should be allowed only their actual housing_expenses and that depreci- ation was not allowable because it was not an out-of-pocket cost after reviewing all of this information the so determined that petitioners’ monthly income would exceed their allowable monthly expenses by dollar_figure once certain state tax_liabilities were paid off she accordingly determined that peti- tioners were not eligible for cnc status as an alternative she proposed a partial pay installment_agreement ppia under which petitioners would pay dollar_figure per month for the first three months of enabling them to discharge a portion of their maryland tax_liabilities and dollar_figure per month for the ensuing months on date the so mailed this proposal to petitioners and instructed them if they accepted the proposal to sign the enclosed form 433-d installment_agreement and return it to her within days on date petitioners’ counsel informed the so that they would not be accepting the proposed ppia petitioners did not make a counter- offer in that letter or subsequently after receiving no further communication from petitioners or their counsel during the next nine weeks the so closed the case and on date issued petitioners notices of determination sustaining the proposed levies on date petitioners timely petitioned this court for review in date respondent filed a motion for summary_judgment which petitioners timely opposed on date the court issued an order directing respondent to file a response addressing the application of sec_6751 to the tfrps in question in light of this court’s opinion in graev v commissioner t c __ date supplementing and overruling in part 147_tc_460 respondent filed a response attaching a declaration from the so and a form_4183 recommen- 2the so’s ppia proposal covered the tax_liabilities in question here--ie petitioners’ income_tax liabilities for and and petitioner husband’s tfrp liabilities--as well as certain liabilities for non-cdp years dation re trust fund recovery penalty assessment this form shows that the initial determination of the tfrps by revenue_officer ro reynolds was ap- proved in writing by group manager doherty who signed the form before as- sessment discussion i summary_judgment standard and standard of review the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite how- ever the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we find that no material facts are in dispute and that this case may appropriately be adjudicated summarily where a taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where as here the taxpayers’ underlying liabilities are not properly be- fore us we review the irs determination for abuse_of_discretion only see id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir ii analysis in deciding whether the so abused her discretion in sustaining the proposed levies we review the record to determine whether she properly verified that the requirements of applicable law or administrative procedure had been met considered any relevant issues petitioners raised and considered whether any proposed collection action balances the need for the efficient collection of 3petitioners have not challenged their underlying income_tax liabilities all of which were self-reported in letters attached to their cdp hearing requests they requested abatement of the tfrps but they did not submit to the so the forms required for abatement consideration nor did they challenge in their petition to this court petitioner husband’s liability for the tfrps they are thus precluded from challenging those liabilities here see rule b any issue not raised in the assignments of error shall be deemed to be conceded 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 a taxpayer may raise at a cdp hearing relevant issues relating to the collec- tion action and is entitled to make offers of collection alternatives see sec_6330 and in their submissions to the so petitioners sought two forms of collection alternative cnc status and an installment_agreement ia to be entitled to have his account placed into cnc status the taxpayer must demonstrate that on the basis of his assets equity income and expenses he has no apparent ability to make payments on the outstanding tax_liability see foley v commissioner tcmemo_2007_242 94_tcm_210 internal reve- nue manual irm pt date a taxpayer’s ability to make pay- ments is determined by calculating the excess of income over necessary living ex- penses irm pt date in reviewing for abuse_of_discretion the court does not substitute its judgment for that of the so or recalculate a taxpayer’s ability to pay see o’donnell v commissioner tcmemo_2013_247 106_tcm_477 the so denied petitioners’ request to have their accounts placed into cnc status concluding that their monthly income exceeded their allowable monthly expenses by as much as dollar_figure although petitioners challenge the so’s treat- ment of various expense items we find that she did not abuse her discretion in making any of these determinations petitioners first contend that the so improperly considered their original return rather than their amended return in performing her financial analysis petitioners filed their amended return in date at the time the so issued the notice_of_determination the irs had not processed the amended_return we find that the so did not abuse her discretion by considering petitioners’ original return which was their most recently filed and pro- cessed return at that time see lloyd v commissioner tcmemo_2017_60 113_tcm_1287 petitioners contend that the so should have treated their monthly ameri- can express payments of dollar_figure as allowable living_expenses the so explained to petitioners that if the expenses they were charging to the american express card were allowable living_expenses those expenses would be allowed separately and they could not be given credit for the same expenses twice petitioners did not submit any documentation to show that they were using the credit card to pay ne- cessary living_expenses other than those which the so had already allowed by making these payments petitioners admitted that they had monthly disposable income of at least dollar_figure this shows without more that they were not entitled to cnc status petitioners contend that the so should have treated depreciation on their vehicles as allowable living_expenses but sos are directed to consider only cash expenses in their financial analysis see irm pt date de- preciation is not a cash expense the so therefore did not abuse her discretion by disregarding depreciation the so properly allowed vehicle operating_expenses of dollar_figure per month the applicable local standard amount see id pt b petitioners contend that the so should have allowed them the standard local housing expense of dollar_figure per month as opposed to the dollar_figure per month they were actually paying the so did not abuse her discretion in allowing the lesser_of petitioners’ actual expenses and the standard housing allowance see id pt petitioners’ contention that they might eventually move to new ac- commodations requiring higher rent is speculation that any taxpayer could ad- vance the so did not abuse her discretion by basing her determination on what petitioners’ rent actually was not on what it might be in the future petitioners contend that the so erred in not allowing as expenses the full amount of their required estimated_tax payments on their form 433-a petition- ers reported that their current_year tax expense was dollar_figure the so allowed them a current_year tax expense of dollar_figure or dollar_figure more than they had requested petitioners contend that the so should have treated as allowable living_expenses their payments on the dollar_figure loan secured_by the four vacant lots in determining a taxpayer’s ability to pay the so must ascertain whether assets are essential for the production_of_income irm pt dollar_figure date if an asset is necessary for the production_of_income an so may adjust the income or expense calculation to account for the loss of income stream if the asset were either liquidated or used as collateral to secure a loan ibid when there is no equity in the assets no adjustment to income or expenses is necessary ibid because they were vacant the four lots secured_by the loan were producing no income employing the customary quick sale methodology see irm pt dollar_figure date the so determined that petitioners had no equity in the vacant lots for both reasons the loan payments were not essential for the pro- duction of income the so therefore did not abuse her discretion in declining to treat these payments as necessary living_expenses 4petitioners also contend that the so did not give them a sufficient allow- ance for their unpaid state_income_tax liabilities for and prior years peti- tioners had an amnesty agreement with the state of maryland that reduced the aggregate taxes they were required to pay the so allowed as expenses the full continued finally petitioners contend that the so erred in handling their request for an ia after determining that petitioners did not qualify for cnc status the so pro- posed a ppia under which petitioners would pay dollar_figure per month for the first three months of and dollar_figure per month for the balance of the agreement’s term petitioners rejected this offer before closing the case the so waited more than two months to see whether petitioners would make a counter proposal but they never did even if petitioners had made a counter proposal they were not in full com- pliance with their ongoing tax obligations for although they submitted proof of payment of dollar_figure toward their estimated_tax liability there re- mained a balance due at the time of the cdp hearing petitioners did not make any subsequent payments toward their tax_liability taxpayers must be current on all ongoing tax obligations at the time the proposed ia is to go into effect see irm pt date it is not an abuse_of_discretion for an appeals officer to reject a collection alternative continued amount of petitioners’ maryland state tax_liabilities as thus reduced see irm pt b date petitioners also had unpaid maryland state tax_liabilities for and which the so did not allow as expenses but even if she had allowed them petitioners would still not have qualified for cnc status because their monthly income vastly exceeded their allowable monthly expenses where the taxpayers are not in compliance with their ongoing tax obligations as petitioners were not for see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hull v commissioner tcmemo_2015_86 109_tcm_1438 sec_6330 and a required the so to verify that all applicable legal and administrative requirements had been met one requirement is that im- posed by sec_6751 which provides no penalty under this title shall be assessed unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determina- tion or such higher level official as the secretary may designate in blackburn v commissioner t c __ date the irs argued that sec_6751 does not apply to tfrps at all we found no need to decide that question because the record included a form_4183 reflecting supervisory ap- proval of the tfrps in question we determined that the form_4183 was suffic- ient to enable the so to verify that the requirements of sec_6751 had been met with respect to the tfrps assuming the irs had to meet those require- ments in the first place here respondent submitted a declaration that attached a form_4183 show- ing that the tfrps assessed against petitioner husband had been approved in writing before assessment by group manager doherty the immediate supervisor of ro reynolds in blackburn we held that an actual signature is not required the form need only show that the tfrps were approved by the ro’s supervisor accordingly we find that there is a sufficient record of prior approval of the tfrps and that the so properly verified that all other requirements of applicable law and administrative procedure were followed as required by sec_6330 our review of the record establishes that the so properly discharged all of her responsibilities under sec_6330 she correctly determined that peti- tioners were a very long way from establishing entitlement to cnc status they rejected her conditional offer of a ppia and they did not propose another collec- tion alternative in any event they failed to establish compliance with their on- going tax obligations finding no abuse_of_discretion in any respect we will sus- tain the proposed collection actions to reflect the foregoing an appropriate order and decision will be entered
